DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-16 directed to Inventions II and III, see restriction mailed 3/11/2022 non-elected without traverse.  Accordingly, claims 6-16 have been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-5 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, “a rotary reflector that rotates about an axis of rotation while reflecting first light emitted from the first light source…the second light source enters the projection lens without being reflected by the rotary reflector…a horizontally diffusing portion formed in a portion of the projection lens… diffusing the second light mainly in the right-left direction”. The use of dual light source system, one of which is reflected by a rotary reflector and the other is not, is taught by the prior art (Yamamura, see 892). However, the two light rays are not emitted through the same projection lens, and there is no teaching on a horizontally diffusing portion for the second light source. The Examiner finds that the included details of the common projection lens is not an obvious modification in view of the prior art. 
Claims 2-5 are allowed based on their dependence from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anh Mai can be reached on 571-272-1995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875